t c no united_states tax_court william t gladden and nicole l gladden petitioners v commissioner of internal revenue respondent docket no filed date held where petitioners made a qualified_offer under sec_7430 i r c on a substantive tax adjustment and thereafter litigation occurred and court determinations were made on arguments or issues relating to the substantive tax adjustment and where the parties ultimately entered into a settlement of the substantive tax adjustment the settlement limitation on qualified offers that is set forth in sec_7430 i r c is not applicable william l raby for petitioners rachael j zepeda for respondent this opinion supplements gladden v commissioner t c revd and remanded 262_f3d_851 9th cir supplemental opinion swift judge this matter is before us on petitioners’ motion for partial summary_judgment as to the applicability of the qualified_offer provision of sec_7430 petitioners seek a recovery_of litigation costs relating to a federal_income_tax deficiency adjustment determined by respondent with respect to income to be charged to petitioners on termination of water rights water rights adjustment unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue under the qualified_offer provision of sec_7430 petitioners seek to obtain an award of litigation costs that they incurred after date the date on which petitioners made a qualified_offer to respondent to settle the water rights adjustment relying on the settlement limitation set forth in sec_7430 respondent argues that the ultimate at this point it is not clear whether petitioners also or in the alternative will be seeking the recovery_of litigation costs relating to the water rights adjustment under the general litigation cost_recovery provisions of sec_7430 in any event petitioners acknowledge that under the qualified_offer provision of sec_7430 they are entitled to recover only litigation costs incurred after date the date on which petitioners made their qualified_offer to respondent the parties suggest that once the issue raised in the instant motion is resolved they likely will be able to settle other aspects of petitioners’ motion for litigation costs settlement by the parties on remand to us from the court_of_appeals for the ninth circuit of factual issues relating to the water rights adjustment precludes the application of the qualified_offer provision in our prior opinion in this case 112_tc_209 also involving the water rights adjustment and the parties’ cross-motions for partial summary_judgment we held in favor of petitioners that as a matter of law the water rights owned by petitioners constituted capital assets and the relinquishment thereof by petitioners in exchange for monetary distributions constituted a taxable sale_or_exchange capital_asset issues in the same opinion and in the context of the same cross- motions for partial summary_judgment we held in favor of respondent that as a matter of law petitioners were not entitled to allocate any portion of their cost_basis in the underlying land which petitioners had acquired prior to acquiring the water rights to their tax basis in the water rights legal allocation issue id pincite because of our determinations on cross-motions for partial summary_judgment of the capital_asset issues and of the legal the water rights and the land actually were owned by a partnership in which petitioners had an interest for convenience herein we refer to the water rights and the land as if owned by petitioners allocation issue each of which related to the water rights adjustment in our prior opinion we did not address the related factual issue as to what amount of petitioners’ cost_basis in the land might be allocable to petitioners’ tax basis in the water rights on date after our above opinion was filed in april of petitioners made a qualified_offer to respondent to settle the water rights adjustment which offer respondent did not accept on date a decision was entered in this case in which we redetermined petitioners’ tax_deficiency based on our prior opinion on summary_judgment and on a stipulation filed by the parties settling remaining issues on date petitioners filed an appeal with the court_of_appeals for the ninth circuit with regard to our partial summary_judgment in favor of respondent on the legal allocation issue respondent did not appeal our partial summary_judgment in favor of petitioners on the capital_asset issues on date the court_of_appeals for the ninth circuit in 262_f3d_851 9th cir reversed our partial summary_judgment in favor of respondent on the legal allocation issue and concluded that petitioners may be entitled to allocate some portion of their cost_basis in the land to their tax basis in the water rights because the trial record had not been developed on aspects of that factual allocation issue the court_of_appeals remanded the case to us for a determination of that factual issue id pincite upon remand petitioners and respondent entered into renewed settlement negotiations of the water rights adjustment and on date petitioners and respondent agreed to a final settlement of all aspects of the water rights adjustment under which petitioners’ federal_income_tax liability relating to the sale of their water rights will be less than what it would have been under petitioners’ qualified_offer that petitioners made in may of for a discussion of aspects of the qualified_offer provision of sec_7430 see 117_tc_48 affd 55_fedappx_476 9th cir respondent now claims that as a matter of law the settlement limitation reflected in sec_7430 is applicable to petitioners’ date qualified_offer generally under the settlement limitation of sec_7430 where the parties settle a tax adjustment rather than litigate and obtain a court determination of the adjustment the qualified_offer provision will not apply the specific statutory language in sec_7430 reflecting the settlement limitation to the qualified_offer provision provides as follows ii exceptions --this subparagraph shall not apply to-- i any judgment issued pursuant to a settlement respondent argues that this statutory language means that the ultimate resolution of a disputed tax adjustment pursuant to any settlement disqualifies a taxpayer’s qualified_offer from being treated as such petitioners contend that the above settlement limitation on qualified offers should not apply where as in the instant case a disputed tax adjustment is involved in litigation and is resolved by settlement between the parties only after a court has decided arguments and issues relating to the adjustment here petitioners emphasize that the water rights adjustment was resolved by the parties by settlement only after this court had rendered its opinion on the capital_asset issues and on the legal allocation issue and only after the court_of_appeals for the ninth circuit had rendered an opinion on the legal allocation issue each of which was part and parcel of respondent’s water rights adjustment in support of their position petitioners cite the policy underlying the qualified_offer provision and respondent’s temporary regulations under sec_7430 with regard to the policy argument petitioners quote from the senate report associated with sec_7430 as follows the committee believes that settlement of tax cases should be encouraged whenever possible accordingly the committee believes that the application of a rule similar to frcp is appropriate to provide an incentive for the irs to settle taxpayers’ cases for appropriate amounts by requiring reimbursement of taxpayer’s costs when the irs fails to do so s rept pincite 1998_3_cb_537 petitioners emphasize the purpose underlying rule of the federal rules of civil procedure namely to encourage settlements and to reduce litigation fed r civ p advisory committee’s note amendment u s c app pincite- 473_us_1 450_us_346 although technically applicable only to qualified offers made in administrative and court proceedings after date petitioners emphasize that the temporary regulations promulgated under sec_7430 support their interpretation of sec_7430 because the temporary regulations provide that the settlement limitation will apply only where the settlement occurs and the judgment is entered exclusively pursuant to a settlement sec_301_7430-7t f temporary proced admin regs fed reg date sec_301_7430-7t a temporary proced admin regs fed reg date provides in part as follows the provisions of the qualified_offer_rule do not apply if the taxpayer’s liability under the judgment is determined exclusively pursuant to a settlement emphasis supplied we agree with petitioners the purpose underlying the qualified_offer provision of sec_7430 like that of rule of the federal rules of civil procedure is to encourage settlements by imposing litigation costs on the party not willing to settle herein legal issues integral to the water rights adjustment were litigated and decided by this court and by the court_of_appeals for the ninth circuit only after those legal issues were litigated and decided was the bottom-line substantive tax adjustment resolved by way of settlement between the parties the ultimate settlement entered into by the parties herein can in no way be viewed as entered into exclusively pursuant to a settlement to treat the instant water rights adjustment as resolved pursuant to the parties’ settlement would require us to ignore the threshold legal issues relating thereto that were resolved by way of litigation not settlement and would require us to treat the related factual allocation issue eventually settled by the parties as controlling for purposes of the settlement limitation of sec_7430 further it would require us to isolate the factual allocation issue that was settled and to treat it as distinct from the legal issues relating to the water rights that were litigated and that were not settled and each of which involved the same underlying substantive tax adjustment the decision to be entered in this case on the water rights adjustment will be entered not simply pursuant to a settlement but also pursuant to our holdings on the capital_asset issues decided in favor of petitioners and not appealed and pursuant to the court of appeals’s holding on the legal allocation issue that was appealed and resolved in favor of petitioners in particular we note that the appellate litigation and the court_of_appeals for the ninth circuit’s holding relating to the legal allocation issue occurred after petitioners’ qualified_offer was made to respondent on date herein because legal arguments and issues relating to the water rights adjustment were litigated and decided by a court not by settlement the judgment to be entered herein with regard to the water rights adjustment is not to be regarded as issued merely pursuant to a settlement and petitioners’ qualified_offer with regard to the water rights adjustment is not limited by the we do not have before us the situation where no court determinations were made on any issues relating to a substantive tax adjustment after a qualified_offer was made and where the pending issues and related tax adjustment were all settled without any court determinations being obtained after the qualified_offer was made settlement limitation on qualified offers that is set forth in sec_7430 petitioners qualify as a prevailing_party under sec_7430 by reason of sec_7430 to reflect the foregoing an appropriate order will be issued
